Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to the applicant’s arguments 
The previous rejection is withdrawn.  Applicant’s amendments are NOT entered. Applicant’s remarks are also entered into the record.  A new search was made necessitated by the applicant’s amendments. 
A new reference was found. A new rejection is made herein.
Applicant’s arguments are now moot in view of the new rejection of the claims. 
In regard to claim 1, 6, and 11, the claims are amended to recite and Taveira is silent but Li teaches“…determining, by a terminal [[before]] when the terminal is not connected to any UAV, starting a UAV application, and displays a corresponding waypoint and parameter setting interface; (see col. 3, line 30 to col. 4, line 40)…binding, by the terminal, the flight path and the aerial vehicle information and storing the flight path and 
the
 aerial vehicle information into the path record of the path database; and”.  (see col. 9, lines 1-50 where when the uav loses a connection with the terminal, then an automatic return command is provided where the drone does not receive a command for a predetermined time and then assumes that there is no longer a connection and then the drone can execute a safe return address and then move the return address or a take off location so the drone is not lost; see FIG. 4, blocks 400-406);
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of LI with the disclosure of TAVEIRA since LI teaches in FIG. 4 a drone may have to be controlled by a user terminal having a user interface for a manual control of the drone position. See col. 3-4. However, the terminal may lose contact with the terminal and the RF signal that is wireless can be lost. The drone can measure the amount of time that the contact is lost. When a threshold contact time is approaching such as 5 minutes, then the drone can assume that the terminal has lost contact “permanently” and will not regain contact again. Here, the drone can be lost or can crash or be stolen.  The drone can then execute a plan to hover in place or immediately return to the safe area or take off area via a path from the current location to the “safe area” and then land.  This can ensure that the drone is not lost.  See abstract and col. 9, lines 1-60 of Li.

New Matter
The applicant has added a negative limitation to claim 1 and the other independent claims.  The applicant has not identified the benefits of the negative limitation and support for the amendment in the patent application specification as originally filed. The phrase “not connected” is not supported in claims 1, 6 and 11. The amendment is not entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6 and 11 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 8-16-18 and in view of U.S. Patent Application Pub. No.: US 10,112,712 B1 to Gentry that was filed in 2014 and in view of International Patent Pub. No.: WO 2017167229A1 to Li (US 10816069 b2) that was filed in 2016.
In regard to claim 1, 6, and 11, the claims are amended to recite and Taveira is silent but Li teaches“…determining, by a terminal [[before]] when the terminal is not connected to any UAV, starting a UAV application, and displays a corresponding waypoint and parameter setting interface; (see col. 3, line 30 to col. 4, line 40)…binding, by the terminal, the flight path and the aerial vehicle information and storing the flight path and 
the
 aerial vehicle information into the path record of the path database; and”.  (see col. 9, lines 1-50 where when the uav loses a connection with the terminal, then an automatic return command is provided where the drone does not receive a command for a predetermined time and then assumes that there is no longer a connection and then the drone can execute a safe return address and then move the return address or a take off location so the drone is not lost; see FIG. 4, blocks 400-406);
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of LI with the disclosure of TAVEIRA since LI teaches in FIG. 4 a drone may have to be controlled by a user terminal having a user interface for a manual control of the drone position. See col. 3-4. However, the terminal may lose contact with the terminal and the RF signal that is wireless can be lost. The drone can measure the amount of time that the contact is lost. When a threshold contact time is approaching such as 5 minutes, then the drone can assume that the terminal has lost contact “permanently” and will not regain contact again. Here, the drone can be lost or can crash or be stolen.  The drone can then execute a plan to hover in place or immediately return to the safe area or take off area via a path from the current location to the “safe area” and then land.  This can ensure that the drone is not lost.  See abstract and col. 9, lines 1-60 of Li.

In regard to claim 1, 6, and 11, Taveira discloses “…[a]n unmanned aerial vehicle (UAV) control method, comprising: (see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station) (see station 214 and 256, 230 that can communicate with the drone 100)
determining, by a terminal before the terminal is connected to any UAV, location  information of at least one waypoint according to a first setting operation of a user, and (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area and where the drone has certain blocked areas it cannot enter)”.
determining a flight path according to the location information of the at least one waypoint; storing, by the terminal, the flight path into a path record of a path database; and(see paragraph 45) (see station 214 and 256, 230 that can communicate with the drone 100) (see claims 1-9; see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station) (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) (see claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) (see paragraph 63 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted Area) (see drones 100 in FIG. 2c that include a flight plan from the ground station from the drone base 260 to the destination 210 and that includes a first restricted area 260a and a second restricted area 260b) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (see paragraph 63 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted Area)
Taveira is silent but Gentry teaches “… invoking, by the terminal after the terminal establishes a connection to a UAV,” (see col. 10, line 25-40 where the flight plan of the drone is changed by the terminal to add a stop at a docking station; see col. 3, line 49-65 where the control 150 connects with the uav to change a flight plan via a wireless signal claims 1-12 where the docking station can provide a flight path from the cell tower to the stationary docking station upon a request that is a non-occupied docking station; and see col. 11, line 1 to col. 12, line 12) ; 
    PNG
    media_image1.png
    913
    769
    media_image1.png
    Greyscale

It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of GENTRY with the disclosure of TAVEIRA since GENTRY teaches in FIG. 9a that a drone may have to deliver a package. The server can determine 1. A final destination, 2. A package size, and weight and 3 a type of drone.  Then the server can determine that a flight plan is in excess of the maximum range of the UAV and the drone will not make it to the ultimate destination.  The server can add one or more stations where the drone can land and recharge and add these docking station locations to the flight plan to extend the maximum range of the drone.  See abstract.  This can provide a flight path where a UAV can have increased safety to prevent a loss of the drone and the package due to a battery not being sufficiently changed for the trip.   See abstract and col. 10, line 1-col 11, line 57 of Gentry.
Taveira discloses “…a first path record associated with the UAV from the path database, and and (see FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b)
sending the first path record 10 to the UAV, to control the UAV to fly according to information in the first path record. and (see FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b)”. 
Claims 2, 7, and 12 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 8-16-18 and in view of U.S. Patent Application Pub. No.: US 10,112,712 B1 to Gentry that was filed in 2014 and in further in view of NPL, Branco, Kalinka, Pelizzoni, Jorge et al.,  Tiriba-A New Model Approach of UAV based on Model Driven Development and Multiprocessors, IEEE, ICRA Communications, 978-1-61284-380-3/11/$26.00 © 2011 IEEE (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=5980581) (2011)(hereinafter “Branco” and in further in view of U.S. Patent Application Pub. No.: US 20100292871 A1 to Schultz et al. and in view of Li.
In regard to claim 2, 7, and 12, Taveira is silent but Branco teaches “…2. The method 
    PNG
    media_image2.png
    504
    640
    media_image2.png
    Greyscale
according to claim 1, further comprising: determining, by the terminal, flight parameter information corresponding to each of the at least one waypoint according to a second setting operation of the user; and the storing, by the terminal, the flight path into a path record of a path database (See FIG. 2 where the path is shown as an x shaped with 5 waypoints to the drone to follow and see pages 1-3 and page 4 where using the cellphone the take-off of the uav can be made to take images during controlled flight; see also page 4 where the bottom of the vehicle has a turret device to take photos of the ground using a camera)”. 
    PNG
    media_image3.png
    862
    948
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of BRANCO with the disclosure of TAVEIRA since BRANCO teaches in FIG.2 that a drone may have to take phones and using a cell phone terminal device the drone can be controlled using a easy and simple to user GUI on a user interface to plot the way points and then upload the waypoints to the drone.     This can provide a flight path where a UAV can have increased detailed waypoint information to take the photos and provide a detailed image of the terrain in FIG. 8-10.  See abstract and page 2-4.


    PNG
    media_image4.png
    507
    652
    media_image4.png
    Greyscale

Taveira is silent but Schultz teaches “….comprises: binding, by the terminal, the flight path and the flight parameter information and storing the flight path and the flight parameter information into the path record of the path database”. (see paragraph 80-81 where a building o larger threat is added to a flight path; These behaviors can include following a trajectory, loitering over a target, responding to TCAS RAs, maintaining a constant heading, speed, altitude or rate of climb and following the quickest, steadiest or boldest path, with the steadiest path defining the trajectory which minimizes the number of maneuvers, and the boldest path defining the trajectory for which actions that have a longer duration are privileged. Behaviors can also be combined, depending on functional requirements or as desired for a specific application).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Schultz with the disclosure of TAVEIRA to provide a flight path where a UAV may perform an on target procedure and determine a flight path for the uav and then either perform a collision avoidance procedure, or trajectory adjustment and a self separation procedure to provide distance from obstacles along the flight path.  The flight path can then be altered on a case by case basis for increased traffic awareness and increased safety to prevent collisions which can result in a total loss of a UAV while also provide subtle adjustments to avoid objects using a change in the flight path.  See abstract and paragraphs 69 to 71 and 81-84 and FIG. 4-5 of Schultz.

Claims 3, 8, and 13 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 8-16-18 and in view of U.S. Patent Application Pub. No.: US 10,112,712 B1 to Gentry that was filed in 2014 and in further in view of U.S. Patent Application Pub. No.: US 20100292871 A1 to Schultz et al. and in view of Li.

Taveira is silent but Schultz teaches “….3. The method according to claim 1, further comprising: determining, by the terminal, aerial vehicle information corresponding to the flight path 20 according to a third setting operation of the user, the aerial vehicle information being used to uniquely identify a UAV; (see paragraph 80-81 where a building o larger threat is added to a flight path; These behaviors can include following a trajectory, loitering over a target, responding to TCAS RAs, maintaining a constant heading, speed, altitude or rate of climb and following the quickest, steadiest or boldest path, with the steadiest path defining the trajectory which minimizes the number of maneuvers, and the boldest path defining the trajectory for which actions that have a longer duration are privileged. Behaviors can also be combined, depending on functional requirements or as desired for a specific application)(see paragraph 69-71 where the collision can be a volume where there is a height of 200 feet plus or minus 100 feet and an obstacle is within that volume and then considered a threat; see FIG. 5 where the aircraft can determine a flight path P and then determine there are two obstacles in the path as O, O, O and the aircraft is able to fly higher than the obstacles and then safely passes over the obstacles; see paragraph 76, 80-85 where the maximum altitude and the flight envelope constraints are considered for the aircraft)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Schultz with the disclosure of TAVEIRA to provide a flight path where a UAV may perform an on target procedure and determine a flight path for the uav and then either perform a collision avoidance procedure, or trajectory adjustment and a self separation procedure to provide distance from obstacles along the flight path.  The flight path can then be altered on a case by case basis for increased traffic awareness and increased safety to prevent collisions which can result in a total loss of a UAV while also provide subtle adjustments to avoid objects using a change in the flight path.  See abstract and paragraphs 69 to 71 and 81-84 and FIG. 4-5 of Schultz.
Claims 4, 9, and 14 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 8-16-18 and in view of U.S. Patent Application Pub. No.: US 10,112,712 B1 to Gentry that was filed in 2014 and in further in view of U.S. Patent Application Pub. No.: US 20100292871 A1 to Schultz et al. and in view of Li.

In regard to claim 4, 8, and 14, Taveira is silent but Schultz teaches 4. The method according to claim 3, wherein the invoking, by the terminal, a first path 19
record associated with the UAV from the path database (see paragraph 69-71 where the collision can be a volume where there is a height of 200 feet plus or minus 100 feet and an obstacle is within that volume and then considered a threat; see FIG. 5 where the aircraft can determine a flight path P and then determine there are two obstacles in the path as O, O, O and the aircraft is able to fly higher than the obstacles and then safely passes over the obstacles; see paragraph 76, 80-85 where the maximum altitude and the flight envelope constraints are considered for the aircraft) comprises: invoking, by the terminal, the first path record corresponding to aerial vehicle information of the connected UAV from the path database. (see paragraph 80-81 where a building o larger threat is added to a flight path; see FIG. 4, block 230 where there is a collision emergency and then a collision emergency threshold 231 is provided; These behaviors can include following a trajectory, loitering over a target, responding to TCAS RAs, maintaining a constant heading, speed, altitude or rate of climb and following the quickest, steadiest or boldest path, with the steadiest path defining the trajectory which minimizes the number of maneuvers, and the boldest path defining the trajectory for which actions that have a longer duration are privileged. Behaviors can also be combined, depending on functional requirements or as desired for a specific application).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Schultz with the disclosure of Taveira to provide a flight path where a UAV may perform an on target procedure and determine a flight path for the uav and then either perform a collision avoidance procedure, or trajectory adjustment and a self separation procedure to provide distance from obstacles along the flight path.  The flight path can then be altered on a case by case basis for increased traffic awareness and increased safety to prevent collisions which can result in a total loss of a UAV while also provide subtle adjustments to avoid objects using a change in the flight path.  See abstract and paragraphs 69 to 71 and 81-84 and FIG. 4-5 of Schultz.
Claims 5, 9, and 15 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 8-16-18 and in view of U.S. Patent Application Pub. No.: US 10,112,712 B1 to Gentry that was filed in 2014 and in further in view of NPL, Rosalie, Martin et al., UAV Multi-Level Swarms for Situational Management, DroNet’16, June 26 2016, Singapore, Singapore; DOI: http://dx.doi.org/10.1145/2935620.2935631 (2016)(hereinafter “Rosalie”) and in view of Li.

Taveira is silent but Rosalie et al. teaches “5. The method according to claim 1, wherein before the invoking, by the terminal, a 5 path record associated with the UAV from the path database, the method further comprises: displaying, by the terminal, at least one path record in the path database; and determining, by the terminal, the path record associated with the UAV according to a selection operation of the user on the at least one path record. (see page 49, col. 2 to page 50 col. 1, where the UAVs operate in a swarm to share warnings, and the warnings are shared from the low level swarms and to the higher level drones and then to the ground control station in FIG. 1 and FIG. 2 where the ground control station receives the data from the higher level and lower level autonomous UAVs; see also FIG. 3 where the ground control can analyze the received messages and then inform the swarm of the new parameters; at page 51 this is for collision avoidance to map a damaged building at page 50 col. 2 and decentralized flight parameters).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Rosalie with the disclosure of TAVEIRA since Rosalie teaches that a number of autonomous UAVs can share mission critical data by forming a communication network to communicate data first to higher and then lower level swarms and then upload data back to a centralized entity for mission control.  Then based on some feedback data (images, tracking and video), the mission can be altered and updated and new mobility and autonomous commands are provided. Then a new mission can be provided and updated to a swarm for an updated control configuration.   This provides a centralized adjustment to communicate different missions and then a change in the flight path while decreased workflow for the operator.  For example, the operator does not need to micromanage each drone but instead can give global infrequent mission commands for greater automation. See abstract and pages 50 to 52 of Rosalie.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668